Landoh, J.:
I concur.
The master intended to furnish the plaintiff with a safe place in which to labor, and for that purpose furnished its foreman with the proper safety appliances to be used. The foreman failed in the discharge of his trust and did not use the safety appliances, and thus the defendant failed to perform its duty to the plaintiff. The result was just the same as if the defendant had furnished no safety appliances.
If the clamp had been used, but imperfectly screwed to its place, that would have been negligence in servant’s work; but not to use it at all was the abandonment on behalf of the master of its known duty. The master gave to its untrustworthy agent the power to leave its duty undone, and he left it undone.
Judgment and order reversed and a new trial granted, costs to abide the event.